DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 7, 9, 11, 12, 15, 17, 19 and 20 were amended. Claims 1-20 are pending.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 112(b) as being indefinite.
Claims 17-20 invoke 35 USC 112(f).
Claims 1-20 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more. See response to arguments. 

Response to Arguments
 Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 

Applicant argues, see especially pages 21-27, that the claims are eligible because “[t]he claimed features of claims 1, 9, and 17 demonstrate improvements in computer functionality when applied to the field of topic mining by obtaining an LDA model, updating parameters of the LDA model, and performing topic mining on a document to be tested by updating the document-topic matrix with updated parameters without calculating a message vector for all non-zero elements in a term-document matrix.” (Remarks, page 27)
Examiner respectfully disagrees. The claimed invention uses a computer as a tool to implement an abstract idea. A new, perhaps even improved, algorithm which may be run on a computer does not represent an improvement to the computer itself. Topic mining (i.e., determining that a document is directed to a particular topic) is a mental process which may be performed by a human. Moreover, LDA models are mathematical models which use Bayes theorem to perform calculations. An improvement in either of these fields is an improvement to an abstract idea, which does not make a claim eligible under SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)). 

Applicant further argues, see especially pages 27-28, that 
“Unlike SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)), which held that a series of mathematical calculations based on selected information and the presentation of the results of those calculations was an Abstract idea, the claimed features in claims 1, 9, and 17 are directed to more than merely an improvement in a mathematical calculation because the claimed features are directed to improving a topic mining apparatus to obtain a topic of a document by updating a document-topic matrix of an LDA model according to an object message vector ObjectMn and to avoid updating the current document-topic matrix and the current term-topic matrix according to all message vectors, and determine, from the non-zero element in the term document matrix, an object element ObjectEn corresponding to the object message vector ObjectMn and to avoid performing an iterative process in the term-document matrix on all nonzero elements so as to improve the efficiency and accuracy of a topic mining apparatus to obtain a topic of a document, which integrates the judicial exception into a practical application. Such action does not describe an abstract concept, or a concept similar to those found by the courts to be abstract.” (Remarks, pages 27-28)
Examiner respectfully disagrees. The process of updating and using the LDA model includes a recitation of an abstract idea and significant elements which do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. The avoidance of performing particular steps appears to be accomplished by performing the abstract idea. The result is a change (and possibly even an improvement) in the mathematical algorithm which is performed (via a generic computer), however an improvement to a mathematical algorithm is an improvement in the realm of an abstract idea. The “topic mining apparatus”, as claimed, is generic computer equipment, which does not make the claim eligible. 


Examiner respectfully disagrees. The “additional elements” identified on pages 28-29 include a recitation of steps of performing calculations and determinations and using various vectors and matrices. As described in detail in the rejection, these “additional elements” are not additional elements to be considered at Steps 2A, Prong 2 and 2B, but are rather part of the abstract idea. The steps which appear to require some activity by the topic mining apparatus such as “obtaining”, “acquiring” and “updating” are a recitation of generic computer processes of moving data from one place to another or writing data to memory. Even if all of the limitations asserted by Applicant on pages 28-29 as additional elements were actually additional elements and if the modification of the belief propagation algorithm results in fewer calculations relative to an unmodified belief propagation algorithm, this would at best amount to an improvement in determining the parameters of an LDA model, which, as described above, is a mathematical algorithm. Consequently, this does not make the claim eligible under 35 USC 101.

The rejection under 35 USC 101 is maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “topic mining apparatus” in independent claim 17 and dependent claims 18-20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	The “topic mining apparatus” meets all three prongs of the three-prong analysis (see MPEP 2181, section I):
	A. The term apparatus has no specific structural meaning, and is a generic placeholder.
	B. The term is modified by functional language such as “topic mining” (a function), and the particular steps (functions) which are performed by the apparatus (obtain, perform, acquire, etc.). “Topic mining apparatus” is equivalent to “apparatus for topic mining”. See Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999) ("ink delivery means positioned on …" invokes 35 U.S.C. 112, sixth paragraph since the phrase "ink delivery means" is equivalent to "means for ink delivery").
	C. The term is not modified by sufficient structure or material for performing the claimed function. In particular, the claim does not require that the topic mining apparatus comprise either the computer-readable medium or the processor. 

	The specification at [0099] and Figure 5 provides an example of the “topic mining apparatus” as a computer including a memory, communications interface and a processor. The particular steps performed by the topic mining apparatus are sufficiently disclosed by the specification. For the purposes of examination, this limitation is being interpreted as a computer comprising a memory, communications interface and a processor configured to perform the claimed steps, and equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-8 are directed to a method; claims 9-16 are directed to an apparatus comprising at least a processor; and claims 17-20 are directed 
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 recites
	A topic mining method…, the method comprising: …a Latent Dirichlet Allocation (LDA) model comprising a current document-topic matrix and a current term-topic matrix; (A Latent Dirichlet Allocation model along with associated matrices is a recitation of a mathematical algorithm. Topic mining is determining a topic or topic of documents. Determining a topic or topics of a document is practical to perform in the human mind and is a mental process.)
	…performing a calculation on a non-zero element in a term-document matrix of a training document using the current document-topic matrix of the LDA model and the current term-topic matrix of the LDA model to obtain a message vector Mn of the non-zero element, wherein the term-document matrix is part of the training document, wherein performing the calculation on the non-zero element in the term-document matrix comprises iteratively performing a summation of a current term-topic matrix of elements in a kth row of the current term-topic matrix with a wth column of the current term-topic matrix for n-1 times, and wherein n is a positive number at least equal to 2; (This step is a recitation of performing a mathematical calculation, expressed as prose. The step is a recitation of iteratively performing a calculation on several matrices to obtain a message vector.)
	…a residual of the message vector Mn of the non-zero element using an insertion sorting algorithm; (A residual of a message vector is a recitation of a mathematical concept since a residual is a difference between two values. The recitation of performing the mathematical concept using several sorting algorithms is a further recitation of a mathematical concept. That is, placing numbers or vectors in 
	determining an object message vector ObjectMn from the message vector Mn of the non- zero element using the residual of the message vector Mn of the non-zero element, wherein the object message vector ObjectMn is a message vector that ranks in a top preset proportion in descending order of residuals, and wherein a value range of the top preset proportion is less than 1 and greater than 0; (This step is a recitation of using a computed residual value in a sorted list to select an element. This is a mathematical concept, expressed as prose. Furthermore, selecting an element from a sorted list is practical to implement in the human mind, so this step is also a recitation of a mental process.)
	… the current document-topic matrix and the current term-topic matrix according to the object message vector ObjectMn and to avoid updating the current document-topic matrix and the current topic matrix according to all message vectors; (The recitation of the matrices and vectors are recitations of a mathematical concept. Calculation of these items is also a recitation of a mathematical concept. The limitation indicated that not all of the message vectors are used does not change the determination that this is a recitation of a mathematical concept.)
	determining, from the non-zero element in the term-document matrix, an object element ObjectEn corresponding to the object message vector ObjectMn to avoid performing an iterative process in the term-document matrix on all non-zero elements; (This is a recitation of determining an element based on a computed matrix and vector, and is a recitation of a mathematical concept. Furthermore, a determination of an object based on a corresponding vector is practical to perform in the human mind and is a mental process. The limitation indicating that an iterative process in the term document matrix on all non-zero elements does not change the determination that the step is a recitation of an abstract idea.)
	executing, n+1 times, the iterative process of performing calculation on a second object element ObjectEd that is determined for an nth time in the term-document matrix according to the current document-topic matrix and the current term-topic matrix of the LDA model to obtain a message vector Mn+1 of the second object element ObjectEd; (This step is a recitation of a calculation, and is a recitation of an mathematical concept, expressed as prose.)
	determining, according to a residual of the message vector Mn+1 of the second object element ObjectEn, an object message vector ObjectMn+1; (This step is a recitation of performing a mathematical calculation (using vectors to determine an additional vector), expressed as prose.)
	… the current document-topic matrix and the current term-topic matrix according to the object message vector ObjectMn+1 determined for an (n+1)th time; (The recitation of the matrices and vectors are a recitation of a mathematical concept. Calculating these items is also a mathematical concept.)
	determining, from the term-document matrix, an object element ObjectEn+1 corresponding to the object message vector ObjectMn+1 until a message vector enters a convergence state, the current document-topic matrix enters the convergence state, and the current term-topic matrix of an object element ObjectEp enters the convergence state; (This step is a recitation of performing determination of a particular object, which is practical implement in the human mind, so this limitation is understood to include a recitation of a mental process. Iterating a mathematical concept or mental process is still a mathematical concept or mental process.)	
	… parameters of the LDA model with the current document-topic matrix that enters the convergence state and the current term-topic matrix that enters the convergence state as updated parameters of the LDA model; and (The recitation of the parameters and matrices which enter a convergence state are a recitation of a mathematical concept. Calculation of these items is also a recitation of a mathematical concept.)
	…the updated LDA model …(An LDA model is a mathematical model.) 
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.
	
	Claim 2 recites at least the abstract idea identified above. Claim 2 further recites
	wherein determining the object message vector ObjectMn from the message vector Mn of the non-zero element according to the residual of the message vector of the non-zero element comprises: calculating the residual of the message vector of the non-zero element; (This step is a recitation performing a mathematical calculation, expressed as prose.)
	querying, in descending order, the residual that is obtained by calculating an object residual that ranks in the top preset proportion, wherein the top preset proportion is determined according to efficiency of topic mining and accuracy of a result of the topic mining; and (This step is a recitation of querying a sorted list. The details related to the sorting of the list appear to be a mathematical concept, expressed as prose. The step of querying a sorted list is also practical to implement in the human mind and is a recitation of a mental process.)
	determining the object message vector ObjectM, corresponding to the object residual from the message vector Mn of the non-zero element. (This step is a recitation of determining a vector corresponding to a particular residual. The recitation of the vector and residual appears to be a recitation of a mathematical concept, expressed as prose. Furthermore, determining two corresponding objects is practical to implement in the human mind and is a recitation of a mental process.)
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 3 recites at least the abstract idea identified above. Claim 3 further recites
	calculating the residual of the message vector of the non-zero according to a formula 
    PNG
    media_image1.png
    36
    213
    media_image1.png
    Greyscale
wherein r^n_w,d(k)  is the residual of the message vector of the non-zero element, wherein k = 1, 2,…,K,  wherein K is a preset quantity of topics, wherein mu^n_w,d(k) is a value of a kth element of a message vector obtained by performing, in an iterative process executed for the nth time, calculation on an element in a wth row in the term-document matrix and a dth column in the term-document matrix, wherein x_w,d is a value of the element in the wth row in the term-document matrix and the dth column in the term-document matrix, and wherein mu^n-1_w,d is a value of a kth element of a message vector obtained by performing, in the iterative process executed for an (n-1)th time, calculation on the element in the wth row in the term-document matrix and the dth column in the term-document matrix. (This step is a recitation of performing a mathematical calculation, which is a mathematical concept.)
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 4 recites at least the abstract idea identified above. Claim 4 further recites
	performing calculation on the residual r^n_w,d(k) according to a formula r^n_w(k) = Sigma_d r^n_w,d(k), to obtain a cumulative residual matrix, wherein r^n_w,d is a value of a kth element of a residual of the message vector of the kth element in the wth row in the term-document matrix and a dth column in the term-document matrix in an iterative process executed for the nth time, and wherein r ^n_w(k) is a value of an element in a wth row in a cumulative residual matrix and a kth column in the cumulative residual matrix in the iterative process executed for the nth time; (This step is a recitation of performing a mathematical calculation, expressed as prose.)
	determining, in descending order, a column rho^n_w(k) in which an element that ranks in the top preset proportion lambda_k is located in each row in the cumulative residual matrix, wherein 0< lambda_k <=1; (This step is a recitation of sorting a list of computed values, which is both a mathematical concept and a mental process.)
	accumulating the element determined in each row, to obtain a sum value corresponding to each row; (This step is a recitation of adding together numbers, which is a mathematical concept.)
	determining a row rho^n_w corresponding to a sum value that ranks in the top present proportion lambda_w in descending order, wherein 0< lambda_w <=1, and lambda_k x lambda_w != 1; and (This step is a recitation of using a computed value to determine a row from an ordered list. The computed value and sorting of the list are mathematical concepts. Selecting a value from a list is practical to implement in the human mind and is a recitation of a mental process.)
	determining a residual r^n_rho^n_w,d(rho^n_w(k)) that meets k=rho^n_w(k),w=p, as the object residual. (This step is a recitation of a mathematical calculation, expressed as prose and using formulas.)


	Claim 5 recites at least the abstract idea identified above. Claim 5 further recites
	determining, from the message vector Mr of the non-zero element, the object message vector ObjectMn corresponding to the object residual 
    PNG
    media_image2.png
    36
    80
    media_image2.png
    Greyscale
 as 
    PNG
    media_image3.png
    35
    103
    media_image3.png
    Greyscale
(This step is a recitation of making a determination of an object corresponding to a particular object residual. This is a practical to perform in the human mind as it appears to be matching two corresponding items. Th is a recitation of a mental process.)
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 6 recites at least the abstract idea identified above. Claim 6 further recites
	performing calculation according to a formula 
    PNG
    media_image4.png
    35
    155
    media_image4.png
    Greyscale
 to obtain a value theta^n_d of an element in a kth row in an updated current document-topic matrix and a dth column in the updated current document-topic matrix of the LDA model; (This step is a recitation of a mathematical calculation).
 	updating a value of an element in a kth row in a current document-topic matrix and a dth column in the current document-topic matrix of the LDA model using the value theta^n_d(k), wherein k=1,2,...,K, wherein K is a preset quantity of topics, wherein x_w,d is a value of the element in the wth row and the dth column in the term-document matrix, and wherein mu^n_w,d(k) is a value of the kth element of the message vector that is obtained by performing, in the iterative process executed for the nth time, calculation on x_w,d; and (This step is a recitation of a mathematical calculation).
	calculating, according to a formula [see claims], a value Phi^n_w(k) of an element in a kth row in an updated current term-topic matrix of the LDA model and  a wth column in an updated current term-topic matrix of the LDA model, and updating a value of an element in the kth row in an updated current term-topic matrix and the wth column in the current term-topic matrix of the LDA model by using Phi^n_w(k).  (This step is a recitation of a mathematical calculation, expressed as prose).
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 7 recites at least the abstract idea identified above. Claim 7 further recites	 
	performing, in an iterative process that is executed for the nth time, calculation according to a formula 
    PNG
    media_image5.png
    61
    252
    media_image5.png
    Greyscale
 to obtain a value mu^n_w,d(k) of a kth element of the message vector of the kth element x_w,d in a wth row in the term-document matrix and a dth column in the term-document matrix, wherein k=1,2,…K, wherein K is a preset quantity of topics, wherein w = 1,2,…,W, W is a length of a term list, wherein d=1,2,...D, D is a quantity of training documents, wherein theta^n_d(k) is a value of an element in a kth row in the current document-topic matrix and a dth column in the current document-topic matrix, wherein Phi^n_w(k) is a value of an element in the kth row in the current term-topic matrix and the wth column in the current term-topic matrix, and wherein alpha and beta are preset coefficients whose value ranges are positive numbers. (This step is a recitation of a mathematical calculation).
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 8 recites at least the abstract idea identified above. Claim 8 further recites
	wherein before performing the calculation on the non-zero element in the term-document matrix of the training document, the method further comprises: (The calculation is a recitation of a mathematical concept.)
	determining an initial message vector mu^0_w,d(k) for each non-zero element in the term-document matrix, wherein k=1,2,...,K, wherein K is a preset quantity of topics, wherein 
    PNG
    media_image6.png
    46
    101
    media_image6.png
    Greyscale
 wherein mu^0_w,d(k) >=0, and wherein mu^0_w,d(k) is the initial message vector for a kth element of the non-zero element x_w,d in a wth row in the term-document matrix and a dth column in the term-document matrix; (This step is a recitation of a mathematical calculation, expressed partially as prose).
	calculating the current document-topic matrix according to a formula 
    PNG
    media_image7.png
    42
    154
    media_image7.png
    Greyscale
 wherein theta^0_d is a value of an element in a kth row in the current document-topic matrix and a dth column in the current document-topic matrix; and (This step is a recitation of a mathematical calculation).
	calculating the current term-topic matrix according to a formula 
    PNG
    media_image8.png
    40
    164
    media_image8.png
    Greyscale
 wherein Phi^0_w(k) is a value of an element in the kth row  in the current term-topic matrix and the wth column in the current term-topic matrix. (This step is a recitation of a mathematical calculation).
The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

Claims 9-16 recite substantially similar subject matter to claims 1-8, respectively, and recite the same abstract idea. 

Claims 17-20 recite substantially similar subject matter to claims 1-4, respectively, and recite the same abstract idea.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered 

	Claims 1, 9 and 17 further recite generic computer equipment (e.g., topic mining apparatus, processor, memory, computer-readable medium comprising instructions) which is configured to perform the abstract idea. Performing an abstract idea using a generic computer is not enough to integrate the abstract idea into a practical application as this is a mere instruction to apply the judicial exception. See MPEP 2106.05(f).

	Claims 1, 9, and 17 further substantially recite
	obtaining a Latent Dirichlet Allocation (LDA) model comprising a current term document matrix and a current term-topic matrix; (As discussed above regarding Step 2A, Prong 1, the LDA model and associated matrices are a recitation of an abstract idea. The step is a recitation of a computer operation of obtaining data. Obtaining information for performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g), especially “Mere Data Gathering” list of examples. Furthermore, restricting the data to a particular type or source is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).) 
	…acquiring a residual of the message vector Mn of the non-zero element (As discussed above regarding Step 2A, Prong 1, the residual of the message vector Mn of the non-zero element and the insertion sorting algorithm are a recitation of an abstract idea. The “acquiring” is a recitation of a generic computer operation of obtaining data, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Moreover, obtaining information for performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g), especially “Mere Data Gathering” list of examples.)
	…updating the current document-topic matrix and the current term-topic matrix (As discussed above regarding Step 2A, Prong 1, matrices and any calculation of them are a recitation of an Ultramercial.)
	…updating the current document-topic matrix and the current term-topic matrix  (As discussed above regarding Step 2A, Prong 1, matrices and any calculation of them are a recitation of an abstract idea. The “updating” is a recitation of a generic computer operation of changing data, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Moreover, obtaining information for performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g), especially “consulting and updating” Ultramercial.)
	…updating parameters of the LDA model (As discussed above regarding Step 2A, Prong 1, matrices and any calculation of them are a recitation of an abstract idea. The “updating” is a recitation of a generic computer operation of changing data, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Moreover, obtaining information for performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g), especially “consulting and updating” Ultramercial.)
	…performing topic mining on a document to be tested comprising applying the updated LDA model on the document to be tested using the updated parameters of the LDA model to permit the topic mining apparatus to obtain a topic of the document to be tested without performing the iterative process on the current document-topic matrix and the current term-topic matrix according to all message vectors. (This step is a recitation of using the updated LDA model (which is itself a recitation of a mathematical concept) to perform topic mining on a test document. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The claim does not recite any details as to how the LDA model is used to perform the topic mining, though if it did these would likely be a recitation of an abstract idea since the LDA model itself is an abstract idea. Moreover, the claim invokes the computer as a tool for 

	To the extent that claims 1, 9, and 17 represent an improvement, the improvement would appear to be to topic mining and/or to LDA models. However, identifying topics in text is fundamentally a mental concept, and LDA models are mathematical algorithms. That is, to the extent that the claims represent an improvement, the improvement would be in the realm of an abstract idea, which does not make a claim eligible for patenting as was made clear in SAP America, Inc. v. InvestPic, LLC.
	
	Considered individually and as an ordered combination, the additional elements of claims 1, 9, and 17 do not integrate the abstract idea into a practical application.	

	Claims 2-8, 10-16, and 18-20 do not integrate the abstract idea into a practical application at Step 2A, Prong 2 for the reasons given above with respect to the independent claims.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

	The additional elements recited by claims 1, 9, and 17 do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application as discussed above regarding Step 2A, Prong 2. Moreover, the claims recite elements which are well-understood, routine, conventional: 
	obtaining a Latent Dirichlet Allocation (LDA) model comprising a current term document matrix and a current term-topic matrix; (Obtaining information either over a network or from memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv. The recitation of the LDA model, the matrices and the residual are part of the abstract idea as discussed above in Step 2A, Prong 1.)
	…acquiring a residual of the message vector Mn of the non-zero element (Acquiring information either over a network or from memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv. The recitation of the LDA model, the matrices and the residual are part of the abstract idea as discussed above in Step 2A, Prong 1.)
	…updating the current document-topic matrix and the current term-topic matrix (Storing and retrieving data and performing electronic recordkeeping are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples iii. Electronic recordkeeping and iv. Storing and retrieving information. The recitation of the matrices and corresponding calculation are part of the abstract idea as discussed above in Step 2A, Prong 1.)
	…updating the current document-topic matrix and the current term-topic matrix  (Storing and retrieving data and performing electronic recordkeeping are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples iii. Electronic recordkeeping and iv. Storing and retrieving information. The recitation of the matrices and corresponding calculation are part of the abstract idea as discussed above in Step 2A, Prong 1.)
	…updating parameters of the LDA model (Storing and retrieving data and performing electronic recordkeeping are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples iii. Electronic recordkeeping and iv. Storing and retrieving 
	Moreover, LDA models and using LDA models to topic mining are well-understood, routine, conventional as evidenced by Maskeri et al. (Mining Business Topics in Source Code using Latent Dirichlet Allocation, previously cited). Maskeri, Abstract, writes “Latent Dirichlet Allocation (LDA), a statistical model, has emerged as a popular technique for discovering topics in large text document corpus”. An indication that the mathematical model was popular (as of 2008) is an indication that it was well-understood before the effective filing date of the claimed invention. 
	Considered individually and as an ordered combination, the additional elements do not amount to significantly more than the abstract idea.

	Claims 2-8, 10-16, and 18-20 do not amount to significantly more than the abstract idea at Step 2B for the reasons given above with respect to the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121